Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
    Continued Examination
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered.  Claims 1-13 are pending in this application and examined herein.

   Drawings
The new Drawing sheet filed July 14, 2022 (one sheet) is accepted and will serve as Fig. 3 in the present application.
Specification
The Specification is objected to because it lacks a Brief Description of Fig. 3.  Appropriate correction is required.

        Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,757,810. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 22 of the ‘810 patent is directed to substantially the same series of process steps as the instant claims, performed in the same order to the same end in both instances. Note further that claim 1 of the ‘810 patent recites the same expression regarding the relative amounts of P and B as in instant claim 1, specifically c>b>c/15.  Claim 1 of the ‘810 patent further recites the same expression regarding the total amount of B, P and Si as in instant claim 1, specifically 10 atomic percent ≤ b+c+d ≤ 25 atomic percent.  Claims 23, 24, 4 and 5 of the ‘975 patent are to subject matter essentially identical to instant claims 2, 3, 8 and 9, respectively. Claim 1 of the ‘975 patent recites a width entirely within the scope of instant claim 10. The B, P and Si contents of instant claims 4, 5 and 6 overlap those of the claims of the ‘975 patent. With respect to instant claims 11-13, see ‘975 claims 16 and 17.
The instant claims differ from the patented claims because the precise amounts of various elements in the composition are different in the two sets of claims, and the ‘975 claims do not recite carbon or elements “X” and “Y” of the instant claims. However, the two sets of claims are directed to substantially identical processes using overlapping Ni-based foil compositions. Further, with respect to carbon and elements X and Y, none of the instant claims require the presence of any more than a perfunctory amount of those elements, and such elements as impurities would be expected to be present when carrying out the process of the ‘975 claims.
Because of the substantial overlap between the process presently claimed and that claimed in the ‘975 patent, no patentable distinction is seen to exist therebetween.

				Response to Arguments
Applicant’s arguments and the Declaration of Inventor Hartmann filed July 14, 2022 have been fully considered.  The examiner agrees that the data presented in Exhibit A of the Declaration, combined with that already of record in the specification, provides evidence that the claimed method which employs a specific relationship between the amounts of P and B in the brazing foil (c>b>c/15) produces unexpected results.  Thus the previous rejection of the claims over Sexton et al. (U.S. 4,316,572) alone or in view of Murray et al. (which do not suggest such a relationship) is withdrawn.
With regard to the nonstatutory double patenting rejection over the claims of U.S. 9,757,810, this rejection is maintained in the present RCE as indicated supra.  The claims of the ‘810 patent recite the relationship c>b>c/15.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	August 15, 2022